—Judgment, Supreme Court, Bronx County, rendered December 17, 1976, convicting defendant of conspiracy in the second degree and sentencing him to two to four years, unanimously affirmed. The testimony of the accomplices Garcia and Lopez was sufficiently corroborated. While the People’s opening statement hardly qualifies as a model of the forensic art, the prosecutor did read the indictment which contained a recitation of overt acts charged to the defendant in furtherance of the conspiracy. As such, it set forth sufficient detail to outline that which the People intended to prove. Concur—Lupiano, J. P., Birns, Fein, Markewich and Sullivan, JJ.